—Appeal from that part of an order of Supreme Court, Herkimer County (Daley, J.), entered July 31, 2002, that granted plaintiff judgment against defendant Hunt Bros. Contractors, Inc. upon a decision of the court.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Pine, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ.